Title: Richard Cranch to John Adams, 29 December 1785
From: Cranch, Richard
To: Adams, John


     
      Dear Bror.
      Boston Decr. 29th. 1785
     
     When the Senate was last sitting I desired the Honble. Mr. Goodhue≠ of Salem, to answer your Request to me about the Cod-Fishery, and give you a Statement of it—and I learn by Capt. Geo: Williams that a Letter he deliver’d me a few Days ago (which I herewith send you) contains his Observations on that Subject. The Hon: Peleg Coffin Esqr. of Nantucket, the Senator for that County, also promised me to give you a particular account of the present State of the Whale-Fishery, which I suppose you will receive from him. I have been trying to get an account of the Distilleries Sugar-baking Business within this State, and hope e’er long to send you an Estimate of them. There is at present a new Valuation in hand; and, as “Truth is not to be spoken at all times,” I find some Difficulty arising from that Quarter. I have sent you the Continuation of the Newspapers, and some Letters inclosed. The Letter to Mr. Elworthy I wish might be carefully deliver’d as soon as possible.
     
     Your Hond. Mother, and your Brother and Family are well. I had the Pleasure of sending your Brother a Commission for the Peace, about a fortnight ago. He knew nothing of it untill it was deliver’d to him. Your Sons at Haverhill were well a few Days since, and behave so as to give you Pleasure, and do honour to their Parents and Instructors. Your dear Charles and his Chum (Mr. Walker from Bradford) kept Thanksgiving with us the Week before last, and staid untill Monday following. I keep a constant Look-out on them, and have Cousn. Charles and Billy to see me almost every Week at my Lodgings in Boston. I cannot hear that they have ever departed from the Line of Conduct that we should wish them to follow. I hope Mrs. Cranch and I have a good Share in their Confidence and Friendship; and we shall endeavour to cultivate it more and more, as, without that, Advice looses a great part of its Effect. Mrs. Cranch will write to her Sister more particularly by this Conveyance (Capt. Lyde). I thank her for her most valuable Letters to our Family, they do Honour to her Sex and to Human Nature. Please to give my most affectionate Regards to her and to my amiable Niece, and believe me to be, with the highest Esteem and most cordial Friendship, your obliged Brother
     
      Richard Cranch
     
     
      P.S. I have desir’d Capt. Lyde to take a Dozn. Pound of Chocolate among his Ship-Stores. If he can be permitted to present it to Sister Adams, I beg the favour of her to accept it. The maker says it is good.
      I wish to hear from you what is like to be done (if any thing) in the way of Commerce &c. Your Letters will always be esteemed by me as invaluable.
      ≠Mr. Goodhue is a Merchant largely concerned in the West India Trade. He was educated at the University of Cambridge, and is an active Member of the Senate. He was the Father of our Navigation-Act, and wishes to be more acquainted with you. I wish you would write to him. He was graduated in the Year 1766.
     
    